     Case 2:18-bk-22881-NB       Doc 14 Filed 11/28/18 Entered 11/28/18 10:42:03               Desc
                                  Main Document     Page 1 of 2

     RONALD A. NORMAN (SBN #62282)
1
     LAW OFFICES OF RONALD A. NORMAN
2    5404 Whitsett Avenue Ste 133
     Valley Village, CA 91607                                          FILED & ENTERED
3    818-761-7181
     Email: ronaldanorman@scbglobal.net
4
                                                                             NOV 28 2018
5
                                                                         CLERK U.S. BANKRUPTCY COURT
6                           UNITED STATES BANKRUPTCY COURT Central District of California
                                                           BY ghaltchi DEPUTY CLERK
                             CENTRAL DISTRICT OF CALIFORNIA
7

8                                                 )              CHANGES MADE BY COURT
                                                  ) Case No.: 2:18-bk-22881-NB
     In re:                                       )
9
                                                  ) Chapter 13
10                                                )
     Socorro Reister                              ) ORDER GRANTING DEBTOR’S MOTION
11                                                ) TO EXTEND TIME TO FILE OPENING
                                                  )
12                                                ) DOCUMENTS
                                                  )
13                                                )
                              Debtor              )
14                                                )
                                                  )
15                                                )
                                                  )
16

17

18
           The Court, having considered the Debtor’s Motion to Extend Time to File Opening

19   Documents dated November 27, 2018 (the “Motion”), hereby Grants the Motion and Orders
20   that the Debtor shall have until _________________, 2018 to file all the relevant documents
21
     required.
22
           The debtor has filed a motion for extension of time to file required documents (the
23

24   “Extension Motion”). The current deadline is November 14, 2018.

25         This Bankruptcy Court has reviewed the Extension Motion, and finds and concludes as
26
     follows. First, any extension requires a showing of sufficient cause. Second, a maximum
27
     extension generally is two weeks, because that provides a total of approximately one month to
28
     file the case commencement documents, which is generally plenty of time, and cases that are




                                               ORDER- 1
     Case 2:18-bk-22881-NB          Doc 14 Filed 11/28/18 Entered 11/28/18 10:42:03            Desc
                                     Main Document     Page 2 of 2

     filed but not diligently prosecuted are not a proper use of the bankruptcy system. Third, it is
1

2    important for parties in interest to have key documents available to them before the meeting of

3    creditors (11 U.S.C. § 341(a)), which is scheduled for December 7, 2018.          Taking into
4
     consideration the foregoing and the matters set forth in the Extension Motion, it is hereby
5
     ORDERED:
6

7
            1. The Extension Motion is granted as follows: the debtor must file all required

8               documents no later than November 28, 2018 (the required documents are listed in
9               notice(s) from this Bankruptcy Court that have been mailed to the debtor and are
10
                available on the docket).
11

12

13                                                ###

14

15

16

17

18

19

20

21

22

23

24

25        Date: November 28, 2018

26

27

28




                                                ORDER- 2
